GREEVY, P. J., and WOOD, J„
This case is before us on appeal from a summary conviction for an alleged violation of the zoning ordinance of Loyalsock Township. The facts have been stipulated.
Defendant, John Konkle, has been engaged in the commercial removal of gravel and top soil from a 15 acre tract since July of 1964. On May 26, 1965, the board of supervisors of Loyalsock Township zoned the area where the land is located as residential and *470agricultural. The Konkle operation is necessarily seasonal; topsoil and gravel cannot be removed and sold during the winter months. However, the township claims that Konkle’s seasonal failure to use his land for a winter period in excess of 90 days terminated his right to continue nonconforming use of his land, according to section 13 of article 4 of the ordinance. This section provides as follows:
“The lawful use of land existing at the time of the adoption of this Ordinance or an amendment thereto, although such use does not conform to provisions hereof, may be continued but if such non-conforming use is discontinued for 90 days, it shall not be revived again and any future use of said land shall be in conformity with the provisions of this Ordinance.”
We understand that, in order to realize the fullest benefits from zoning, nonconforming uses should be ehminated as soon as possible. However, it is required that this elimination be effected in a reasonable manner. Pennsylvania interprets the word “discontinued” as synonymous with “abandoned” in this context. In the case of Upper Providence Township Appeal, 414 Pa. 46 (1964), the court stated “the word ‘discontinued’ in the section of a zoning ordinance dealing with nonconforming uses must be the equivalent of ‘abandoned.’ Further, the temporary cessation of a nonconforming use does not establish abandonment of that use.” See also Upper Darby Township Appeal, 391 Pa. 347 (1958); Haller Baking Company’s Appeal, 295 Pa. 257 (1928). Thus, Mr. Konkle’s failure to use his land is not in itself sufficient to warrant a finding that his use was discontinued, as a matter of law.
ORDER
And now, June 12, 1969, we find defendant not guilty and it is directed that the costs of prosecution be paid by Loyalsock Township.